
	
		I
		111th CONGRESS
		1st Session
		H. R. 3092
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Mrs. Dahlkemper (for
			 herself, Mr. Tim Murphy of
			 Pennsylvania, Ms.
			 Schwartz, Mrs. Halvorson,
			 Mr. Kennedy,
			 Mr. Platts,
			 Mrs. Capps, and
			 Mr. Kind) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to require
		  States to cover medical nutritional therapy as part of
		  Medicaid.
	
	
		1.Short titleThis Act may be cited as the
			 Obesity Treatment and Wellness Act of
			 2009.
		2.Findings
			(a)Congress finds the
			 following:
				(1)The Centers for
			 Disease Control and Prevention (CDC) reports that between 1976 and 1980
			 approximately five percent of youth aged 2–19 were obese. In 2006, the rate had
			 increased to 16.3 percent.
				(2)The National
			 Center for Education Statistics report in 2009 finds that almost 1 in 5
			 American 4-year-olds are obese.
				(3)A
			 New England Journal of Medicine study in 1997 found that children who become
			 obese after age 6 have a 50 percent greater chance of being obese
			 adults.
				(4)The CDC reports
			 that in 2003, approximately half the costs of treating obesity were paid
			 through Medicare or Medicaid.
				(5)The CDC reports
			 that in 2000, the total cost of obesity in the United States was estimated to
			 be $117 billion.
				(6)To address the
			 obesity epidemic, both prevention and treatment strategies are needed.
				3.Requiring
			 medicaid coverage to include coverage of medical nutrition therapy
			(a)RequirementSection
			 1902(a)(10)(A) of the Social Security Act (42 U.S.C. 1395a(a)(10)(A)) is
			 amended by striking and (21) and inserting , (21), and
			 (28).
			(b)Services
			 describedSection 1905 of such Act (42 U.S.C. 1396D–(a)) is
			 amended—
				(1)by striking
			 and at the end of paragraph (27);
				(2)by redesignating
			 paragraph (28) as paragraph (29); and
				(3)by inserting after
			 paragraph (27) the following new paragraph:
					
						(28)medical nutrition
				therapy (as defined in section 1861(vv)(1)) where a physician or primary care
				provider considers it medically necessary to treat or prevent the progression
				of a chronic condition or disease which the individual is considered as having,
				or at risk of developing, as the result of being overweight and obese;
				and
						.
				(c)Effective
			 date
				(1)Except as provided
			 in paragraph (2), the amendments made by subsections (a) and (b) shall apply to
			 calendar quarters beginning on or after October 1, 2010, without regard to
			 whether or not final regulations to carry out such amendments have been
			 promulgated by such date.
				(2)In the case of a
			 State plan for medical assistance under title XIX of the Social Security Act
			 which the Secretary of Health and Human Services determines requires State
			 legislation (other than legislation appropriating funds) in order for the plan
			 to meet the additional requirements imposed by the amendments made by
			 subsections (a) and (b), the State plan shall not be regarded as failing to
			 comply with the requirements of such title solely on the basis of its failure
			 to meet these additional requirements before the first day of the first
			 calendar quarter beginning after the close of the first regular session of the
			 State legislature that begins after the date of the enactment of this Act. For
			 purposes of the previous sentence, in the case of a State that has a 2-year
			 legislative session, each year of such session shall be deemed to be a separate
			 regular session of the State legislature.
				
